Jenks, P. J. (concurring):
I concur. It was contended that there was injury in that the name of the plaintiff was not associated with his work by the publishers. But there is no provision therefor in the contract. I think there is no implication of such right when a contract is silent, especially when the work is of the character of an encyclopedia. But this contract is not only silent, but specifically provides that the work is “at present entitled Stokes’ Encyclopedia of Music.” The name of an editor is not necessarily a part of the title. (See Crookes v. Petter, 3 L. T. Rep. [N. S.] 225, which is also an authority upon the general proposition.)
Interlocutory judgment reversed, without costs, and new trial granted, costs to abide the event.